Case 21-31121-sgj11 Doc 33 Filed 06/30/21              Entered 06/30/21 16:03:54        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTH DISTRICT OF TEXAS
                                    DALLAS DIVISION



In Re:                                                 §       CASE NO. 21-31121-sgj
                                                       §
GVS TEXAS HOLDINGS I, LLC                              §
                                                       §       CHAPTER 11
                                                       §
DEBTORS                                                §



                  TRAVIS COUNTY’S NOTICE OF APPEARANCE AND
              REQUEST FOR SERVICE OF NOTICE AND OTHER DOCUMENTS

           Notice is hereby given that Jason A. Starks, Assistant Travis County Attorney, will appear

as counsel for Travis County in the above-entitled case and requests that service of notices and other

documents be made upon this attorney of record.



                                                       Respectfully submitted,


                                                       DELIA GARZA
                                                       Travis County Attorney
                                                       P.O. Box 1748
                                                       Austin, TX 78767
                                                       (512) 854-9092 Telephone
                                                       (512) 854-9316 Telecopier



                                                By:      /s/ Jason A. Starks
                                                       _______________________
                                                       JASON A. STARKS
                                                       Assistant County Attorney
                                                       Texas Bar No. 24046903
                                                       Jason.Starks@traviscountytx.gov




952614-1
Case 21-31121-sgj11 Doc 33 Filed 06/30/21            Entered 06/30/21 16:03:54         Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I, Jason A. Starks, Assistant County Attorney, hereby certify that a true and correct copy of
Travis County’s Notice of Appearance and Request for Service of Notice and Other
Documents has been sent to all interested parties registered for electronic service with the U. S.
Bankruptcy Clerk's Office on or about the time this document was electronically filed with the
               30th day of June, 2021 and mailed by United States First Class Mail to any party
Clerk on this ____
listed below that is not registered.

                                               /s/ Jason A. Starks
                                              JASON A. STARKS

DEBTORS
GVS Texas Holdings I, LLC
814 Lavaca Street
Austin, TX 78701
(served via U.S First Class Mail)


DEBTOR’S ATTORNEYS
Charles Martin Persons, Jr.
2020 McKinney Avenue, Ste. 2000
Dallas, TX 75210
(served electronically)

TRUSTEE
U.S. Trustee
1100 Commerce Street, Room 976
Dallas, TX 75202
(served electronically)




952614-1
